DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12 and 22-26) in the reply filed on 07/14/2022 is acknowledged.
Claims 13-18 and 19-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2022.
Priority
This application claims the benefit of priority from US Provisional Application 62/966,455, filed 01/27/2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0083800 A1) herein after Yang in view of Mar et al. (2019/0134413 A1) herein after Mar and Kronmueller et al. (2017/0165494 A1) herein after Kronmueller.
Regarding claims 1 and 22, Yang teaches a header assembly for a leadless biostimulator and a method (fig. 6), comprising: 
a flange (fig. 6: distal end cap 228 is a flange) including a flange channel (fig. 6: distal end cap 228 has a central channel where electrical feedthrough 50 is disposed) extending along a longitudinal axis (fig. 6: longitudinal axis 31); 
an electrode disposed within the flange channel (fig. 6: tip electrode 42 rests is connected to electrical feedthrough 50 within the central channel of the distal end cap 228); and 
a fixation mount including a mount flange extending about the longitudinal axis (fig. 6 inner body 70 and outer ring 72 hold the fixation tines 20; inner body 70 is shaped as a flange that extends about the longitudinal axis 31), and a portion between the flange and the electrode (Fig. 6: manifold 240 separates the tip electrode 42 from the distal end cap 228).
 Yang does not explicitly disclose the mount is a helix mount or a ceramic portion between the flange and the electrode.
However, Mar discloses in a similar header arrangement a helical shaped mount (Para [0119] “The header assembly 204 may include multiple components including a helix mount 206, a cap 208, and a flange 210. Generally, the helix mount 206 couples to and retains the primary helix 205”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the header assembly of Yang to have the fixation mount be a helical mount because doing so would have been a simple substitution of one known prior art element (Yang’s tine fixation mount) for another (Mar’s helical fixation mount) to obtain the predictable result of holding a fixation/anchor for the implantable device. 
Furthermore, Kronmueller discloses using a ceramic feedthrough that separates electrically conductive components from the body of an implantable device (fig. 2 and Para [0043] “a feedthrough 11′ of conventional design, which comprises a ceramic insulating body 11a' and a feedthrough flange 11b′ milled from solid material, which surrounds the insulating body 11a”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the manifold of Yang to be of a ceramic material to provide electrical insulation of the electrical feedthrough wire to prevent dissipation of electrical charge to other components other than the electrode tip.
Regarding claim 2, Yang as modified by Mar and Kronmueller further disclose wherein the ceramic portion of the helix mount is radially between the flange and the electrode (Yang fig. 6: manifold 240 sits between the feedthrough wire of the electrode 250 and the distal cap 228).
Regarding claim 3, Yang further teaches wherein a shortest path between the flange and the electrode intersects the ceramic portion of the helix mount (fig. 6: manifold 240 is in the path between the distal end cap 228 and the electrical feedthrough wire 244 of electrode tip 42).

    PNG
    media_image1.png
    296
    644
    media_image1.png
    Greyscale
Regarding claim 4, Yang as modified by Mar and Kronmueller further discloses the header assembly of claim 1, but as presented above does not explicitly disclose the ceramic portion of the helix mount includes an annular section of the helix mount extending from a proximal mount end of the helix mount to a distal mount end of the helix mount.
However, Mar further discloses a portion of the helix mount includes an annular section of the helix mount extending from a proximal mount end of the helix mount to a distal end of the helix mount (see Mar annotated fig. 31 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of the claimed invention to have modified the ceramic portion of Yang in view of Mar and Kronmueller, as presented above, to extend the ceramic portion from a proximal mount end of the helix mount to a distal end of the helix mount.   
Regarding claim 5, Yang further teaches 

    PNG
    media_image2.png
    562
    604
    media_image2.png
    Greyscale
wherein the helix mount includes a mount bore extending along the longitudinal axis from the proximal mount end to the distal mount end (see annotated fig. 6 below),
wherein the annular section extends around the mount bore (fig. 6: entirety of the mount surrounds lumen bore 244), and wherein the electrode is disposed within the mount bore (fig. 6: feedthrough wire of electrode 250 is disposed within the bore).
Regarding claim 6, Yang further teaches 
wherein the mount bore includes a counterbore having a proximal bore face (see annotated fig. 6 below), and 
wherein the proximal bore face is longitudinally offset by a predetermined distance from a contact point between the flange and the helix mount (fig. 6: counterbore proximal face is a distance from the flange and mount). 
Regarding claim 7, Yang further teaches  
wherein a flange connector of the flange is coupled to a mount connector of the helix mount (Para [0063] “Distal end cap 228 may include one or more interior, radially-outward extending tabs 230. Inner body 70 may include one or more radially-inward extending tabs 73 that engage and mate with respective outward extending tabs 230. During assembly, inner body 70 may be adhesively bonded to outer ring 72 with fixation member ring 224 trapped between inner body 70 and outer ring 72 to form a subassembly”), and 
wherein the flange connector and the mount connector are threadless connectors (Para [0062] “Inner body 70 may include one or more radially-inward extending tabs 73 that engage and mate with respective outward extending tabs 230.”).
Regarding claim 8, Yang further teaches
wherein the flange connector and the mount connector include a plurality of mating channels and a plurality of mating prongs (Para [0062] “Distal end cap 228 may include one or more interior, radially-outward extending tabs 230. Inner body 70 may include one or more radially-inward extending tabs 73 that engage and mate with respective outward extending tabs 230.”), 
wherein the plurality of mating channels are configured to receive the plurality of mating prongs (Para [0062] “Distal end cap 228 may include one or more interior, radially-outward extending tabs 230. Inner body 70 may include one or more radially-inward extending tabs 73 that engage and mate with respective outward extending tabs 230.”).
Regarding claims 9 and 23, Yang further teaches
a joint between the flange, the helix mount, and the electrode, wherein the joint includes a filler metal (Para [0088] “Medical adhesive, such as silicone adhesive, or other bonding and sealing materials may be applied at joints between dart electrode 12, inner body 70, distal housing-based electrodes 262, outer ring 72 and housing 30 as needed to fixedly couple components of distal fixation member and electrode assembly 36 and housing 30 and promote hermetic sealing and electrical insulation of electrically conductive components from body tissue and fluids (other than intentionally exposed electrode surfaces).”).
Regarding claims 10 and 24, Yang as modified by Mar and Kronmueller further discloses   
a fixation element mounted on the mount flange of the helix mount (Mar: Para [0119] “The header assembly 204 may include multiple components including a helix mount 206, a cap 208, and a flange 210. Generally, the helix mount 206 couples to and retains the primary helix 205”), 
wherein the fixation element includes a helix revolving about the longitudinal axis (Ma fig. 15: helix 205 revolves about longitudinal axis 304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further included that the fixation element includes a helix revolving about the longitudinal axis because doing so would allow the helix to evenly attach the device to tissue.
Regarding claims 11 and 25, Yang further teaches
a housing (fig. 6: housing 30) having an electronics compartment containing an electronics assembly (Para [0092]), 
wherein a proximal flange end of the flange is mounted on the housing (fig. 6: distal end cap 228 is mounted to housing 30).  
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mar and Kronmueller, as applied to claims 1 and 22 respectively, and further in view of Lim et al. (US 2019/0232066 A1) herein after Lim.
Regarding claims 12 and 26, Yang in view of Mar and Kronmueller disclose the assembly and method of claims 1 and 22 respectively, but does not explicitly disclose that the helix mount is entirely ceramic. 
However, Lim discloses in a similar implantable device a header formed of ceramic material (Para [0061] “The main body 122 represents a solid (non-hollow) body formed of a generally monolithic homogeneous ceramic material that includes one or more plated traces formed therein (as described below in more detail). An exterior surface of the ceramic material, that defines the main body 122, is formed with certain projecting and recessed features to define, among other things, an electrode retention region and an antenna retention platform”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of the helix mount of Yang in view of Mar and Kronmueller to be a ceramic material as disclosed by Lim because doing so would allow the mounted portion of the stimulator to be insulated such that the electrical energy is directed towards the electrode. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paspa et al. (US 2020/0129763 A1) relates to a biostimulator feedthrough and header assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792